Exhibit 10.1

 

CONSENT AGREEMENT

 

This Consent Agreement (this "Consent Agreement"), dated as of July 16, 2019, is
by and among Xenetic Biosciences, Inc., a Nevada corporation (the “Company”),
and each of the purchasers identified on the signature pages hereto (each,
including its successors and assigns, a "Purchaser" and collectively, the
"Purchasers").

 

Reference is made to that certain Securities Purchase Agreement (the
“Agreement”) dated as of March 5, 2019, among the Company and the Purchasers.

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined to
enter into financing transaction (the "Financing"), pursuant to which the
Company will issue warrants (the "Financing Warrants");

 

WHEREAS, the Financing Warrants include certain terms that may cause the
issuance of such warrants to be deemed a Variable Rate Transaction (as defined
in the Agreement);

 

WHEREAS, the Agreement prohibits the Company from effecting or entering into an
agreement to effect any issuance by the Company or any of its subsidiaries of
common stock or common stock equivalents (or a combination of units thereof)
involving a Variable Rate Transaction, and

 

WHEREAS, for the avoidance of doubt, the Company now seeks the written consent
of the Purchasers before the Company undertakes the Financing that constitutes a
Variable Rate Transaction.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenant contained in this
Consent Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.
DEFINITIONS

 

Terms not otherwise defined in this Consent Agreement shall have the meanings
ascribed to them in the Agreement.

 

ARTICLE II.
CONSENT AND COVENANTS

 

2.1              Consent. Purchasers hereby consent to the Financing that
constitutes a Variable Rate Transaction (the “Consent”).

 

2.2              Consideration. In consideration of the Purchasers’ Consent, if
the Company consummates the Financing, the Company shall (i) no later than two
Trading Days following the date of consummation of the Financing, issue to each
Purchaser that number of shares of the Company’s Common Stock set forth beneath
such Purchaser's name on the signature page of this Consent Agreement (the
“Consent Shares”), and (ii) adjust the exercise price of that certain warrant
(each a "Warrant") issued to each Purchaser in connection with the Company's
reverse stock split on June 25, 2019, seven Trading Days after the closing date
of the Financing to an exercise price per share equal to the lowest VWAP of the
Company's common stock calculated during the five Trading Day period beginning
on, and including, the Trading Day immediately following the public announcement
of the pricing of the Financing.

 



2.3              Filing of Form 8-K. Before 9:00 am ET on July 17, 2019, the
Company shall issue a Current Report on Form 8-K, reasonably acceptable to the
Purchasers disclosing the material terms of the transactions contemplated
hereby, which shall include this form of Consent Agreement (the “8-K Filing”).
From and after the issuance of the 8-K Filing, the Company represents to the
Purchasers that the Purchasers shall not be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries (as
defined below) or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. In addition, effective upon the
filing of the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents, on the one hand, and the Purchasers or
any of their Affiliates, on the other hand, shall terminate. As used herein,
“Subsidiary” means any subsidiary of the Company, and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

 

 

 



 1 



 

 

2.4              Registration Rights. On or prior to the sixtieth (60th)
calendar day following the date of issuance of the Consent Shares, the Company
shall prepare and file with the Commission a registration statement (the
“Registration Statement”) covering (i) the resale of all of the Consent Shares,
(ii) all of the shares of Common Stock underlying all the Warrants issued to the
Purchasers pursuant to the Agreement and (iii) all of the shares of Common Stock
underlying all of the Warrants issued to the Purchasers in connection with the
reverse stock split on June 25, 2019, each that are not then registered on an
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415. The Registration Statement filed hereunder shall be
on Form S-3 (except if the Company is not then eligible to register for resale
the Registrable Securities on Form S-3, in which case such registration shall be
on another appropriate form in accordance herewith); provided, however, that no
Holder shall be required to be named as an “underwriter” without such Holder’s
express prior written consent. The Company shall use its best efforts to cause
the Registration Statement filed under this Agreement to be declared effective
under the Securities Act as promptly as possible after the filing thereof, but
in any event no later than the 90th calendar day following the date of issuance
of the Consent Shares (or, in the event of a “full review” by the Commission,
the 120th calendar day following the date of issuance of the Consent Shares);
provided, however, that in the event the Company is notified by the Commission
that the Registration Statements will not be reviewed or is no longer subject to
further review and comments, the fifth Trading Day following the date on which
the Company is so notified if such date precedes the dates otherwise required
above, provided, further, if any of such dates falls on a day that is not a
Trading Day, then the next succeeding Trading Day.

 

2.5              Legend Removal. The Company acknowledges and agrees that a
Purchaser may from time to time pledge pursuant to a bona fide margin agreement
with a registered broker-dealer or grant a security interest in some or all of
the Consent Shares to a financial institution that is an “accredited investor”
as defined in Rule 501(a) under the Securities Act and, if required under the
terms of such arrangement, such Purchaser may transfer pledged or secured
Consent Shares to the pledgees or secured parties. Such a pledge or transfer
would not be subject to approval of the Company and no legal opinion of legal
counsel of the pledgee, secured party or pledgor shall be required in connection
therewith. Further, no notice shall be required of such pledge. At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Consent Shares may
reasonably request in connection with a pledge or transfer of the Consent
Shares, including, if the Consent Shares are subject to registration pursuant to
Section 2.4 above, the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) under the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder. Certificates evidencing the Consent Shares shall not
contain any legend (including the legend set forth in Section 3.2(g) hereof):
(i) while a registration statement (including the Registration Statement)
covering the resale of such security is effective under the Securities Act, (ii)
following any sale of such Consent Shares pursuant to Rule 144, (iii) if such
Consent Shares are eligible for sale under Rule 144 or (iv) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Securities and Exchange Commission (the “Commission”)). The Company shall cause
its counsel to issue a legal opinion to its transfer agent (“Transfer Agent”) or
a Purchaser promptly after the Effective Date (as defined below) if required by
the Transfer Agent to effect the removal of the legend hereunder, or if
requested by a Purchaser, respectively. The Company agrees that following the
Effective Date or at such time as such legend is no longer required under this
Section 2.5, it will, no later than the earlier of (i) two (2) Trading Days and
(ii) the number of Trading Days comprising the Standard Settlement Period (as
defined below) following the delivery by a Purchaser to the Company or the
Transfer Agent of a certificate representing Consent Shares, as applicable,
issued with a restrictive legend (such date, the “Legend Removal Date”), deliver
or cause to be delivered to such Purchaser a certificate representing such
shares that is free from all restrictive and other legends. The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 2.5. Certificates
for Consent Shares subject to legend removal hereunder shall be transmitted by
the Transfer Agent to the Purchaser by crediting the account of the Purchaser’s
prime broker with the Depository Trust Company System as directed by such
Purchaser. As used herein, (a) “Standard Settlement Period” means the standard
settlement period, expressed in a number of Trading Days, on the Company’s
primary Trading Market with respect to the Common Stock as in effect on the date
of delivery of a certificate representing Consent Shares, as applicable, issued
with a restrictive legend, and (b) “Effective Date” means the earliest of the
date that (a) the initial Registration Statement has been declared effective by
the Commission, (b) all of the Consent Shares have been sold pursuant to Rule
144 or may be sold pursuant to Rule 144 or (c) following the one year
anniversary of the issuance date of the Consent Shares provided that a holder of
Consent Shares is not an Affiliate of the Company.

 

 

 



 2 



 

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1              Representations and Warranties of the Company. The Company
hereby makes the representations and warranties set forth below to the
Purchasers that as of the date of its execution of this Consent Agreement:

 

(a)                Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Consent Agreement and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of this Consent
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, the Board
or its stockholders in connection therewith other than in connection with (i)
any filings required by this Consent Agreement, (ii) such applications for
listing of the Consent Shares that are required to be filed with the Nasdaq
Stock Market in the time and manner required thereby, and (iii) such filings as
are required to be made under applicable state securities laws (the “Required
Approvals”). This Consent Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b)               Organization. The Company is a duly organized and validly
existing corporation in good standing under the laws of the State of Nevada.

 

(c)                No Conflicts. The execution, delivery, and performance of
this Consent Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate or articles of incorporation,
bylaws, or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien upon any of
the properties or assets of the Company, or give to others any rights of
termination, amendment, acceleration, or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing Company debt or otherwise) or other
material understanding to which the Company is a party or by which any property
or asset of the Company is bound or affected, or (iii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree, or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected, except in the case of each of clauses (ii) and
(iii), such as would not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of this
Consent Agreement, (ii) a material adverse effect on the results of operations,
assets, business or condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Consent Agreement (any of (i), (ii) or (iii), a “Material
Adverse Effect”).

 

(d)               Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by this Consent Agreement, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any Purchaser or their agents or counsel with any information that it
believes constitutes or might constitute material, non-public information. The
Company understands and confirms that Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. As of the
date of this Consent Agreement, all of the disclosure when furnished by or on
behalf of the Company to Purchasers regarding the Company and its Subsidiaries,
their respective businesses, and the transactions contemplated hereby, including
but not limited to the disclosure set forth in the SEC Reports, is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. As used herein, “SEC Reports” means all reports,
schedules, forms, statements and other documents required to be filed by the
Company as of the date of this Consent Agreement with the Commission pursuant to
the reporting requirements of the 1934 Act, including all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein.

 

 

 



 3 



 

 

(e)                Issuance of Securities. The issuance of the Consent Shares
are duly authorized and, upon issuance in accordance with the terms of this
Consent Agreement, the Consent Shares shall be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, other than
restrictions on transfer under applicable state and federal securities laws and
liens or encumbrances created by or imposed by the Purchaser, with the Purchaser
being entitled to all rights accorded to a Purchaser of Common Stock. Assuming
the accuracy of each of the representations and warranties set forth in Section
3.2 of this Consent Agreement, the offer and issuance by the Company of the
Consent Shares is exempt from registration under the Securities Act (as defined
below).

 

(f)                No General Solicitation. Neither the Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Consent
Shares.

 

(g)               No Integrated Offering. None of the Company, its Subsidiaries
or any of their Affiliates, nor any Person acting on their behalf has, directly
or indirectly, made any offers or sales of any security or solicited any offers
to buy any security, under circumstances that would require registration of the
issuance of any of the Consent Shares under the Securities Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Consent Shares to require approval of shareholders of the Company for purposes
of the Securities Act or any applicable shareholder approval provisions,
including, without limitation, under the rules and regulations of the Nasdaq
Stock Market. None of the Company, its Subsidiaries, their Affiliates nor any
Person acting on their behalf will take any action or steps that would require
registration of the issuance of any of the Consent Shares under the Securities
Act or cause the offering of any of the Consent Shares to be integrated with
other offerings for purposes of any such applicable shareholder approval
provisions.

 

(h)               No Disqualification Events. With respect to Consent Shares to
be offered and sold hereunder in reliance on Rule 506(b) under the Securities
Act  (“Regulation D Securities”), none of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering hereunder, any beneficial owner of 20% or
more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person” and, together, “Issuer Covered
Persons”) is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Company has exercised reasonable care to determine whether any
Issuer Covered Person is subject to a Disqualification Event. The Company has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e), and has furnished to the Purchaser a copy of any disclosures provided
thereunder.

 

3.2              Representations and Warranties of the Purchaser. Each
Purchaser, severally and not jointly, hereby makes the representations and
warranties set forth below to the Company that as of the date of its execution
of this Consent Agreement:

 

(a)                Organization; Due Authorization. The Purchaser is either an
individual or an entity duly incorporated or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation with full right, corporate, partnership, limited liability company or
similar power and authority to enter into and to consummate the transactions
contemplated by this Consent Agreement and otherwise to carry out its
obligations hereunder. The Purchaser represents and warrants that (i) the
execution and delivery of this Consent Agreement by it and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on its behalf and (ii) this Consent Agreement has been duly
executed and delivered by the Purchaser and constitutes the valid and binding
obligation of the Purchaser, enforceable against it in accordance with its
terms.

 

(b)               Understandings or Arrangements. The Purchaser is acquiring the
Consent Shares as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Consent Shares (this representation and warranty not
limiting the Purchaser’s right to sell the Consent Shares pursuant to a
registration statement or otherwise in compliance with applicable federal and
state securities laws). The Purchaser is acquiring the Consent Shares hereunder
in the ordinary course of its business.

 

 

 



 4 



 

 

(c)                No Conflicts. The Purchaser represents and warrants that the
execution, delivery and performance of this Consent Agreement by the Purchaser
and the consummation by the Purchaser of the transactions contemplated hereby do
not and will not: (i) conflict with or violate any provision of the Purchaser’s
organizational or charter documents, or (ii) conflict with or result in a
violation of any agreement, law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority which would
interfere with the ability of the Purchaser to perform its obligations under
this Consent Agreement.

 

(d)               Access to Information. The Purchaser acknowledges that it has
had the opportunity to review this Consent Agreement and the SEC Reports and has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the merits and risks of investing in the Consent Shares, the terms
and conditions of the offering of the Consent Shares and the merits and risks of
investing in the Consent Shares; (ii) access to information about the Company
and its financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.

 

(e)                Purchaser Status. The Purchaser represents and warrants
that at the time the Purchaser was offered the Consent Shares, it was, and as of
the date hereof it is an “accredited investor” as defined in Rule 501 under the
Securities Act.

 

(f)                Knowledge. The Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Consent Shares and has so evaluated the merits
and risks of such investment. The Purchaser is able to bear the economic risk of
an investment in the Consent Shares and, at the present time, is able to afford
a complete loss of such investment.

 

(g)               Legends; Restricted Securities. (a) The Purchaser understands
that the Consent Shares are not, and, except as contemplated in Section 2.4, may
never be, registered under the Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any state and, accordingly, each
certificate, if any, representing such securities shall bear a legend
substantially similar to the following:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

Each Purchaser, severally and not jointly with the other Purchasers, agrees with
the Company that such Purchaser will sell any Consent Shares pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if Consent
Shares are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Consent Shares as set forth in this Section 2.5 is predicated upon the Company’s
reliance upon this understanding.

 

ARTICLE IV.
MISCELLANEOUS

 

4.1              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made by email
to the email address of the Company or each the Purchaser set forth on the
applicable signature pages hereto.

 

 

 



 5 



 

 

4.2              Survival. All warranties and representations (as of the date
such warranties and representations were made) made herein or in any certificate
or other instrument delivered by it or on its behalf under this Consent shall be
considered to have been relied upon by the parties hereto and shall survive the
issuance of the Consent Shares. This Consent Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties; provided however that no party may assign this Consent or the
obligations and rights of such party hereunder without the prior written consent
of the other parties hereto.

 

4.3              Execution. This Consent Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

4.4              Severability. If any provision of this Consent Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Consent Agreement
shall not in any way be affected or impaired thereby and the parties will
attempt to agree upon a valid and enforceable provision that is a reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Consent.

 

4.5              Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Consent Agreement shall be
determined pursuant to the Governing Law provision of the Warrants.

 

4.6              Entire Agreement. This Consent Agreement, together with the
exhibits attached hereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

4.7              Construction. The headings herein are for convenience only, do
not constitute a part of this Consent Agreement and shall not be deemed to limit
or affect any of the provisions hereof. The language used in this Consent
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

4.8              Fees and Expenses. Except as expressly set forth herein, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Consent Agreement. The Company shall pay all transfer agent fees, stamp taxes
and other taxes and duties levied in connection with the delivery of any Consent
Shares.

(Signature Pages Follow)

 

 

 



 6 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

XENETIC BIOSCIENCES, INC.

Address for Notice:

 

XENETIC BIOSCIENCES, INC.

40 Speen Street, Suite 102

Framingham, MA 01701

Attn: Jim Parslow

By: /s/ Jim Parslow                                       

Name: Jim Parslow

Title: Chief Financial Officer

With a copy to (which shall not constitute notice):

E-Mail:j.parslow@xeneticbio.com

Fax: (781) 538-4327

Akerman LLP

350 East Las Olas Blvd, Suite 1600

Fort Lauderdale, FL 33301

Attn: Teddy Klinghoffer and Michael Francis

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

 

 

 



 7 



 

 

IN WITNESS WHEREOF, the undersigned have caused this Consent Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

Name of Purchaser: EMPERY ASSET MASTER, LTD.

 

Signature of Authorized Signatory of Purchaser: /s/ Brett Director             

 



Name of Authorized Signatory: Brett Director

 

Title of Authorized Signatory: General Counsel of Empery Asset Management, LP,
authorized agent of Purchaser

 

Email Address of Authorized Signatory: notices@emperyam.com

 

Number of Consent Shares to be issued: 2,207

 

Address for Notice to Purchaser:

 

c/o Empery Asset Management, LP

1 Rockefeller Plaza, Suite 1205

New York, NY 10020

Attention: Ryan Lane

 

 

 

 

 



 8 



 

 

IN WITNESS WHEREOF, the undersigned have caused this Consent Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

Name of Purchaser: EMPERY TAX EFFICIENT, LP

 

Signature of Authorized Signatory of Purchaser: /s/ Brett
Director                    

 

Name of Authorized Signatory: Brett Director

 

Title of Authorized Signatory: General Counsel of Empery Asset Management, LP,
authorized agent of Purchaser

 

Email Address of Authorized Signatory: notices@emperyam.com

 

Number of Consent Shares to be issued: 785

 

Address for Notice to Purchaser:

 

c/o Empery Asset Management, LP

1 Rockefeller Plaza, Suite 1205

New York, NY 10020

Attention: Ryan Lane

 

 

 

 

 

 



 9 



 

 

IN WITNESS WHEREOF, the undersigned have caused this Consent Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

Name of Purchaser: EMPERY TAX EFFICIENT II, LP

 

Signature of Authorized Signatory of Purchaser: /s/ Brett
Director                    

 

Name of Authorized Signatory: Brett Director

 

Title of Authorized Signatory: General Counsel of Empery Asset Management, LP,
authorized agent of Purchaser

 

Email Address of Authorized Signatory: notices@emperyam.com

 

Number of Consent Shares to be issued: 13,674

 

Address for Notice to Purchaser:

 

c/o Empery Asset Management, LP

1 Rockefeller Plaza, Suite 1205

New York, NY 10020

Attention: Ryan Lane

 

 

 

 



 10 



 

